Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION  
Response to Arguments
1.	Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
2.	A.	Regarding claim 1, the Applicant argues that the combination of Ward and Harper, Chang and Uchida fails to teach or suggest the claimed limitations of:

           in a first sniffer receiver, sampling a transmission from a terrestrial wireless source to provide a series of first samples;
 time-stamping the series of first samples with a time of  receipt at the first sniffer receiver to provide a time-stamped series of first samples; and
           up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver.
The Examiner, however respectfully disagrees with such an assertion.
          Ward discloses a “first receiver, sampling a transmission from a terrestrial wireless source to provide a series of first samples” (= transmitted signal of interest is collected, processed and time-stamped, see [0115, 0098 and 0142-43]);
 time-stamping the series of first samples with a time of receipt at the first receiver to provide a time-stamped series of first samples (= transmitted signal of interest is collected, processed and time-stamped, see [0115 and 0142-43]).
Ward explicitly fails to disclose the claimed limitations of: 
“up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver”.
However, Harper which is an analogous art equivalently discloses the claimed limitations of:
 “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver” 
(= mobile device transmits the time stamped signals to location determining system, see [0035-36 and 0028]).
The combination of Ward and Harper explicitly fails to disclose a “sniffer receiver”.
However, Uchida discloses a terminal 1020 that receives radio waves from GPS satellites; determines GPS satellite corresponding to the received C/A code by correlation process; and the terminal 1020 calculates the pseudorange between each satellite and terminal 1020 (see, col, 10, lines 29-33 and lines 46-55; whereby the terminal 1020 is being associated with the “sniffer receiver”).
Based on the above disclosure, the combination of Ward, Harper and Uchida is proper and the Office Action is being made FINAL as shown below.
B.     The rejection of all the dependent claims, by virtue of their dependency from the independent claims, is also being made Final.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claimed limitations: “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver”, in claims 1, 4 and 5 are not clearly described in the specification as originally filed and this constitute new matter. 
       “Pseudorange” is mentioned in [0037] of Applicant specification (see below.)
“A wireless provider will have many customers whose devices may all be configured to act as a sniffer: The cloud will thus be updated continually with sniffer datagrams of available wireless sources. A client device need merely sample sufficient sources such that the cloud may determine its position. In that regard, each correlation between a sniffer datagram and the corresponding client datagram results in a pseudorange which is "pseudo" due to the unknown offset between the client device's clock and the accurate clock in the sniffer. As is well known in the GPS arts, four pseudorange may be used to determine the x,y,z position of a GPS receiver as well as its clock offset. Similarly, four pseudorange for a client device as disclosed herein may be used to determine its x,y,z position and its clock offset. Alternatively, if the z coordinate has an assumed value, just three pseudorange are necessary…” 
          Applicant’s specification also discusses the difference between sniffer device and client receiver in [0034].
      As shown above, nowhere in the specification discusses the claimed limitations of: “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver”.
           For examination purposes, the Examiner would interpret the rejected claimed limitations in the broadest scope of the Applicant’s invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward et. al., (US 2009/0005061), (hereinafter, Ward) in view of Harper et al., (US 2010/0123622), (hereinafter, Harper) and further in view of Uchida (US 7,570,206), (hereinafter, Uchida). 

Regarding claim 1, Ward discloses a method, comprising:
 in a first receiver, sampling a transmission from a terrestrial wireless source to provide a series of first samples (= transmitted signal of interest is collected, processed and time-stamped, see [0115, 0098 and 0142-43]);
 time-stamping the series of first samples with a time of receipt at the first receiver to provide a time-stamped series of first samples (= transmitted signal of interest is collected, processed and time-stamped, see [0115 and 0142-43]).
Ward explicitly fails to disclose the claimed limitations of: 
“up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver”.
However, Harper which is an analogous art equivalently discloses the claimed limitations of:
 “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a client receiver” 
(= mobile device transmits the time stamped signals to location determining system, see [0035-36 and 0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 
The combination of Ward and Harper explicitly fails to disclose a “sniffer receiver”.
However, Uchida, which is an analogous art equivalently disclose a terminal 1020 that receives radio waves from GPS satellites; determines GPS satellite corresponding to the received C/A code by correlation process; and the terminal 1020 calculates the pseudorange between each satellite and terminal 1020 (see, col, 10, lines 29-33 and lines 46-55; whereby the terminal 1020 is being associated with the “sniffer receiver”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Uchida with Ward and Harper for the benefit of achieving a location determination system that enables accurate positioning when signal strength of satellite radio wave is extremely low. 

Regarding claim 2, as mentioned in claim 1, Ward further discloses the method wherein the terrestrial wireless source is selected from a group consisting of a cellular base station, a WiFi source, a Bluetooth source; and a wireless drone (see, [0098]).  

Regarding claim 3, as mentioned in claim 1, Ward further discloses the method wherein time-stamping the series of first samples with the time of receipt is responsive to a GPS clock (see, [0090 and 0111]).  

Regarding claim 4, as mentioned in claim 1, Ward further discloses that the method further comprising: in a second receiver, sampling the transmission from the terrestrial wireless source to provide a series of second samples; time-stamping the series of second samples with a time of receipt at the second receiver to provide a time-stamped series of second samples ([0115, 0098 and 0142-43]); but explicitly fails to disclose the claimed limitations of: 
“2256545.16US03up-loading the time-stamped series of second samples to the server for a determination of a second pseudorange for the second sniffer receiver”.
However, Harper which is an analogous art equivalently discloses the claimed limitations of:
 “up-loading the time-stamped series of second samples to the server for a determination of a second pseudorange for the second receiver” (= mobile device transmits the time stamped signals to location determining system, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 
The combination of Ward and Harper explicitly fails to disclose a “sniffer receiver”.
However, Uchida, which is an analogous art equivalently disclose a terminal 1020 that receives radio waves from GPS satellites (see, col, 10, lines 29-33 and lines 46-55; whereby the terminal 1020 is being associated with the “sniffer receiver”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Uchida with Ward and Harper for the benefit of achieving a location determination system that enables accurate positioning when signal strength of satellite radio wave is extremely low. 

Regarding claim 5, as mentioned in claim 4, Ward further discloses that the method further comprising: in a third receiver, sampling the transmission from the terrestrial wireless source to provide a series of fourth samples; time-stamping the series of fourth samples with a time of receipt at the third receiver to provide a time-stamped series of fourth samples ([0115, 0098 and 0142-43]); but explicitly fails to disclose the claimed limitations of: 
“2256545.16US03up-loading the time-stamped series of fourth samples to the server for a determination of a third pseudorange for the client receiver”.
However, Harper which is an analogous art equivalently discloses the claimed limitations of:
 	“up-loading the time-stamped series of fourth samples to the server for a determination of a third pseudorange for the client receiver” (= mobile device transmits the time stamped signals to location determining system, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward and Uchida for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 

Regarding claim 6, as mentioned in claim 1, Ward explicitly fails to disclose the method wherein uploading the time-stamped series of first samples to the server comprises uploading the time-stamped series of first samples to a cloud-based server.
However, Harper which is an analogous art equivalently discloses the method wherein uploading the time-stamped series of first samples to the server comprises uploading the time-stamped series of first samples to a cloud-based server” (= mobile device transmits the time stamped signals to location determining system, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward and Uchida for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 


CONCLUSION 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.